Citation Nr: 1205454	
Decision Date: 02/13/12    Archive Date: 02/23/12

DOCKET NO.  07-22 069	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an increased rating for non-scar residuals of a fasciotomy of the left forearm, rated as limitation of motion of the left wrist, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Prem, Counsel



INTRODUCTION

The Veteran served on active duty from April 1971 to January 1974 and from April 1986 to May 1998, including service in Vietnam and Southwest Asia.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  This matter was remanded in November 2010 for further development.  


FINDINGS OF FACT

1.  The Veteran's service-connected non-scar residuals of a fasciotomy of the left forearm do not include a moderately severe injury to either Muscle Group VII or VIII.  A 10 percent rating is the maximum schedular rating for limitation of motion of the wrist.

2.  The Veteran's service-connected non-scar residuals of a fasciotomy of the left forearm include a mild incomplete paralysis of the median nerve.  They are not manifested by moderate incomplete paralysis of the median nerve. 

3.  The Veteran's service-connected non-scar residuals of a fasciotomy of the left forearm include a mild incomplete paralysis of the ulnar nerve.  They are not manifested by moderate incomplete paralysis of the ulnar nerve. 


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a disability evaluation in excess of 10 percent for the Veteran's service-connected non-scar residuals of a fasciotomy of the left forearm have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including § 4.7 and Codes 5215, 5307-5308 (2011).

2.  The criteria for entitlement to a separate disability evaluation of 10 percent, but no higher, for the Veteran's median nerve damage have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including § 4.7 and Code 8515 (2011).

3.  The criteria for entitlement to a separate disability evaluation of 10 percent, but no higher, for the Veteran's ulnar nerve damage have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including § 4.7 and Code 8515 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA) - Duty to Notify

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. 
§ 5103(a).  

The notice requirements apply to all five elements of a service connection claim: 1) Veteran status; 2) existence of a disability; (3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by a letter dated June 2006.  

The United States Court of Appeals for Veterans Claims (Court), in Vazquez-Flores v. Peake, 22 Vet.App. 37 (2008) purported to clarify VA's notice obligations in increased rating claims.  The Court held that a notice letter must inform the Veteran that, to substantiate a claim, he or she must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment and daily life.  The Court also held that where the claimant is rated under a diagnostic code that contains criteria necessary for entitlement to a higher disability rating that would not be satisfied by the claimant demonstrating a noticeable worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment and daily life, the notice letter must provide at least general notice of that requirement.

The Board points out that the U.S. Court of Appeals for the Federal Circuit reversed the Court's holding in Vazquez, to the extent the Court imposed a requirement that VA notify a Veteran of alternative diagnostic codes or potential "daily life" evidence.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Reviewing the June 2006 and May 2008 correspondences in light of the Federal Circuit's decision, the Board finds that the Veteran has received 38 U.S.C.A. § 5103(a)-compliant notice as to his increased rating claim.

The notification complied with the specificity requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) identifying the five elements of a service connection claim; Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim and the relative duties of VA and the claimant to obtain evidence; and Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

Veterans Claims Assistance Act of 2000 (VCAA) - Duty to Assist

VA has obtained service treatment records, assisted the appellant in obtaining evidence, afforded the Veteran physical examinations in October 2008 and January 2011, obtained medical opinions as to the etiology and severity of disabilities, and afforded the appellant the opportunity to give testimony before the Board.  All known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file; and the appellant has not contended otherwise.  

Increased Ratings

Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet.App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.  

The Veteran's service-connected non-scar residuals of a fasciotomy of the left forearm have been rated by the RO under the provisions of Diagnostic Code 5215.  Under this regulatory provision, a rating of 10 percent is warranted where the dominant wrist joint is limited to fewer than 15 degrees of dorsiflexion or where plantar flexion is limited to being in line with the forearm.   

In the present case, it should also be noted that when evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet.App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.  

As noted in the Board's November 2010 Remand, the diagnostic codes addressing muscle and nerve disabilities are also applicable.  

Diagnostic Code 5307 is used in rating muscle injuries to Muscle Group VII.  38 C.F.R. § 4.73, Diagnostic Code 5307.  Muscle Group VII involves the muscles arising from internal condyle of the humerus, to include flexors of the carpus and long flexors of fingers and thumb, and the pronator, and its functions include the flexion of wrist and fingers.  A slight injury to the nondominant hand involving Muscle Group VII warrants a noncompensable rating.  Higher disability ratings of 10, 20, and 30 percent are warranted when the injury to the nondominant hand involving Muscle Group VII is moderate, moderately severe, and severe, respectively.  Id. 

Diagnostic Code 5308 is used in rating muscle injuries to Muscle Group VIII.  38 C.F.R. § 4.73, Diagnostic Code 5308 (2010).  Muscle Group VIII involves the muscles arising mainly from the external condyle of the humerus, to include extensors of the carpus, fingers, and thumb, and the supinator, and its functions include extension of the wrist, fingers, and thumb, and abduction of the thumb.  A slight injury to the nondominant hand involving Muscle Group VIII warrants a noncompensable rating.  Higher disability ratings of 10, 20, and 30 percent are warranted when the injury to the nondominant hand involving Muscle Group VIII is moderate, moderately severe, and severe, respectively.  Id. 

Diagnostic Code 8515 is used to rate injuries to the median nerve.  38 C.F.R. 
§ 4.124(a), Diagnostic Code 8515 (2010).  A 10 percent evaluation is warranted for a minor or major extremity with mild incomplete paralysis of the median nerve; a 20 percent rating is warranted for a minor extremity with moderate incomplete paralysis of the median nerve; a 30 percent rating is warranted for a major extremity with moderate incomplete paralysis of the median nerve; a 40 percent rating is warranted for a minor extremity with severe incomplete paralysis of the median nerve; a 50 percent rating is warranted for a major extremity for with severe incomplete paralysis of the median nerve; a 60 percent rating is warranted for a minor extremity with complete paralysis of the median nerve; and a 70 percent rating is warranted for a major extremity with complete paralysis of the median nerve.  Symptoms of complete paralysis of the median nerve include the hand inclined to the ulnar side, the index and middle fingers more extended than normal, considerable atrophy of the muscles of the thenar eminence, and the thumb in the plane of the hand (ape hand); pronation incomplete and defective, absence of flexion of index finger and feeble flexion of middle finger, cannot make a fist, index and middle fingers remain extended; cannot flex distal phalanx of thumb, defective opposition and abduction of the thumb, at right angles to palm; flexion of wrist weakened; and pain with trophic disturbances.  38 C.F.R. § 4.124a, Diagnostic Code 8515.

Diagnostic Code 8516 is used to rate injuries to the ulnar nerve.  38 C.F.R. 
§ 4.124(a), Diagnostic Code 8515 (2010).  A 10 percent rating is warranted for a major or minor extremity exhibiting mild incomplete paralysis.  Moderate incomplete paralysis warrants a rating of 20 percent for the minor extremity and a rating of 30 percent for the major extremity.  Severe incomplete paralysis warrants a 30 percent rating for the minor extremity and a 40 percent rating for the major extremity.  For complete paralysis of the ulnar nerve, a maximum rating of 50 percent is warranted for minor upper extremity; a 60 percent rating is warranted for the major extremity.  Complete paralysis is defined as being manifested by the 'griffin claw' deformity due to flexor contraction of the ring and little fingers, very marked atrophy in the dorsal interspace and thenar and hypothenar eminences; loss of extension of the ring and little fingers, inability to spread the fingers (or reverse), inability to adduct the thumb; and weakened flexion of the wrist. 38 C.F.R. 
§ 4.124a, Diagnostic Code 8516.   

The Board recognizes that the RO has granted three 10 percent ratings for a scar to the dorsum of the left hand; a tender scar to the volar aspect of the left forearm; and a second scar on the dorsum of the left hand.  Entitlement to increased ratings for scars has already been addressed in the Board's November 2010 Decision.  Consequently, discussion of the rating criteria for scars is not necessary inasmuch as this is a claim for an increased rating for non-scar residuals of a fasciotomy of the left forearm.

The Veteran submitted a July 2006 statement from a physician from First Care Medical Center.  It states that the Veteran complained of increased pain and tingling in his left forearm and hand.  It also stated that the Veteran had mild weakness of grip and flexion and extension of the left wrist.  

The Veteran underwent a VA examination in October 2008.  The examiner noted that the Veteran is right handed.  Consequently, the disability at issue is a disability to the Veteran's minor (or non dominant upper extremity).  Range of motion of the left elbow was normal at 0-145 degrees.  There was no pain associated with range of motion, and repetitive motion did not bring on weakness, fatigue, or increased pain.  Range of motion of the left forearm was 85 in supination and 80 in pronation.  There was some pain with this range of motion; but it did not limit the range of motion.  Repetitive motion increased the pain and weakness somewhat.  Range of motion of the left wrist was 0-45 degrees of active dorsiflexion and 0-65 degrees of passive dorsiflexion.  There was pain for the last 20 degrees and it did limit his range of motion. Palmar flexion was measured at 0-30 degrees active and 0-50 degrees passive.  There was pain in the last 30 degrees and it did limit his range of motion.  Ulnar deviation was from 0-30 degrees; and radial deviation was from 0-18 degrees.  There was pain on these ranges of motion and it limited range of motion.  Repetitive motion brought increased pain, weakness, and fatigue.  The Veteran was able to make a complete fist with all of his fingers touching the mid plantar crease.  The tips of all his fingers were able to approximate or touch the thumb.  He had good function of the left hand.  He did not have any peripheral nerve sensation deficits in his left hand.  

The Veteran underwent another VA examination in January 2011.  The examiner reviewed the claims file in conjunction with the examination.  The Veteran reported pain in muscle groups VII and VIII with extended use for keyboard work or forceful or repetitive grasping/pulling/pushing activities.  He also reported weakness of the intrinsic muscles of the hand, and diminished sensation of the forearm and hand.  He reported pain, weakness, and increased fatigability.  He denied decreased coordination, uncertainty of movement, flare-ups, or other symptoms. 

Upon examination, muscle groups 7 and 8 showed a strength of 4/5.  There was no tissue loss to either group.  With regards to overall function, the Veteran had pain with extended use.  This limits functional activities such as keyboard use, use of tools, lifting, and carrying groceries.  The examiner found that the Veteran was capable of managing all personal activities of daily living.  

Range of motion in the left wrist was 0-45 degrees of active dorsiflexion; and 0-30 degrees of palmar flexion with pain.  Ulnar deviation was 0-30 degrees; radial deviation was 0-18 degrees with pain.  There was no additional loss of excursion with three repetitions of excursion; and no additional functional impairment due to instability or incoordination.  Weakness, pain, and lack of endurance due to muscle injury of the forearm would limit extended use but would not specifically result in additional loss of excursion.  The examiner opined that the effects on hand function of the fasciotomy over the dorsal interossei cannot be separated from nerve impairments.  The examiner found that the injury to muscles 7 and 8 would result in significant occupational effects.  The examiner estimated there would be mild effects on traveling, bathing, dressing, and grooming; and there would be moderate effects on his ability to do chores, exercise, and recreational activities.  

The Veteran reported sensory loss over the entire left forearm and hand with dysesthesia.  Upon examination, he had decreased vibration in the index finger proximal interphalangeal joint.  Sensation to pain/pinprick was normal.  He had decreased sensation to light touch.  The Veteran was able to achieve active movement against some resistance when it came to wrist flexion, finger flexion, finger abduction, and thumb opposition.  He was able to achieve active movement against full resistance when it came to wrist extension.  No joint function was affected by the nerve disorder.  The examiner diagnosed the Veteran with mild incomplete paralysis of the left ulnar and median nerves.  Effects on occupational activities included decreased manual dexterity, problems lifting and carrying, decreased strength in the upper extremity, and pain.      

The Board notes that in order to warrant a rating in excess of 10 percent, the Veteran's disability would have to be manifested by a moderately severe injury to either Muscle Group VII or VIII (Diagnostic Codes 5307 and 5308).  The Board notes that a 10 percent rating is the maximum schedular rating for limitation of the wrist (Diagnostic Code 5215).  As to the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59 and DeLuca, supra, where a Veteran is in receipt of the maximum rating for limitation of motion of a joint, as in this case for the 10 percent rating for the left wrist, the DeLuca provisions do not apply.  See Johnston v. Brown, 10 Vet. App. 80 (1997).
  
The examiner who conducted the Veteran's January 2011 VA examination submitted a thorough examination report; and she found that the injury to Muscle Groups 7 and 8 resulted in significant occupational effects.  Effects on his activities of daily living were either mild or moderate.  There was no finding of a moderately severe injury to the Muscle Groups 7 and 8 (which would be necessary to meet the criteria of Diagnostic Codes 5307 and 5308).  

However, the Board finds that the Veteran is entitled to separate 10 percent ratings for damage to his median and ulnar nerves.  The January 2011 VA examiner diagnosed the Veteran with mild incomplete paralysis of the left ulnar nerve and mild incomplete paralysis of the left median nerve.  This finding equates to a 10 percent rating under Diagnostic Code 8515 and a 10 percent rating under Diagnostic Code 8516.  The Board notes that ratings in excess of 10 percent are not warranted under Diagnostic Codes 8515-8516 (which require moderate incomplete paralysis of the nerves).  

The potential application of various provisions of Title 38 of the Code of Federal Regulations have also been considered but the record does not present such "an exceptional or unusual disability picture as to render impractical the application of the regular rating schedule standards."  38 C.F.R. § 3.321(b)(1).  However, as discussed above, the evidentiary record in this case persuasively shows that the Veteran's symptoms squarely match the type and degree of the examples set forth under the criteria for the current 10 percent schedular ratings.  Consideration of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) is not appropriate in such a case where the rating criteria reasonably describe the Veteran's disability level and symptomatology.  See generally Thun v. Peak, 22 Vet.App. 111 (2008).  The Board therefore finds that referral for extraschedular consideration under 38 C.F.R. § 3.321(b)(1) is not warranted in this case.  

As the preponderance of the evidence is against this claim, the benefit-of-the-doubt doctrine does not apply, and the claim for a rating in excess of 10 percent for the Veteran's non-scar residuals of a fasciotomy of the left forearm must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).
 


ORDER

Entitlement to a rating in excess of 10 percent for non-scar residuals of a fasciotomy of the left forearm is denied.

Entitlement to a separate 10 percent rating for damage to the median nerve is granted.  

Entitlement to a separate 10 percent rating for damage to the ulnar nerve is granted.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


